                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ANGIE PITTALUGA,                                  Case No. 18-cv-03067-VC
                 Plaintiff,
                                                    ORDER RE MOTIONS FOR
          v.                                        SUMMARY JUDGMENT
  COMMISSIONER OF SOCIAL                            Re: Dkt. Nos. 25, 27
  SECURITY,
                 Defendant.


       Pittaluga’s motion for summary judgment is granted. The Commissioner’s cross-motion

is denied. The case is remanded to the Social Security Administration to further develop the

record about the effect of Pittaluga’s methamphetamine use on her concurrent mental health

conditions.

       The ALJ’s conclusion that Pittaluga’s limitations would not be disabling in the absence

of her methamphetamine use is not supported by substantial evidence. 20 C.F.R. §§ 404.1535(a),

416.935(b)(2)(ii). The ALJ first concluded that Pittaluga had established severe mental

impairments caused by affective disorder, anxiety disorder, and substance abuse disorder, in

addition to physical limitations, and that Pittaluga would be disabled if all of her conditions were

considered. AR 20–21. In concluding that Pittaluga’s impairments would not independently

establish disability in the absence of her drug use, the ALJ relied exclusively on Pittaluga’s

mental status examinations during a short period of incarceration. AR 23, 28–29.

        It seems doubtful that jail records would provide the most accurate portrayal of a

claimant’s mental health conditions. An inmate may have incentives not to give truthful
information, and because the jail environment is highly structured, it may be difficult to
meaningfully assess a person’s ability to cope with the ordinary demands of everyday life from

jail records alone. But even putting these concerns to one side, the records do not provide

substantial evidence of materiality. They represent three days in Pittaluga’s long treatment

history. They also reflect that Pittaluga “appear[ed] to be depressed,” was “tearful” during her

initial evaluation and “had problems with her recall.” AR 489. The treatment history is also

replete with benign findings from mental status examinations that were administered while

Pittaluga was using drugs, yet the ALJ found that Pittaluga was disabled during those periods.

       Moreover, the current record does not permit any reasoned conclusion as to whether

abstention from drug use would resolve Pittaluga’s impairments. None of the medical providers

credited by the ALJ discussed this question, or the impact of methamphetamine use on

concurrent mental health disorders more broadly. Cf. Parra v. Astrue, 481 F.3d 742, 750 (9th

Cir. 2007) (finding substantial evidence to support ALJ’s non-disability finding where medical

expert testified that alcohol abstention generally ameliorates cirrhosis until it becomes

irreversible); Tagger v. Astrue, 536 F. Supp. 2d 1170, 1181 (remanding case for the ALJ to

“solicit opinions from plaintiff’s treating physicians and/or have a medical expert” provide

evidence as to the impact of claimant’s drug use).

       To be sure, the claimant bears the burden of establishing disability. Tidwell v. Apfel, 161

F.3d 599, 601 (9th Cir. 1998). But the ALJ has a concurrent duty to “fully and fairly develop the
record and to assure claimant’s interests are considered.” Tonapetyan v. Halter, 242 F.3d 1144,

1150 (9th Cir. 2001). In addition, the Social Security Administration has determined that there’s

no absolute requirement that a claimant present evidence from a period of abstinence to meet her

burden of proving disability. SSR 13-2P, available at 2013 WL 621536, at *3 (Feb. 20, 2013).

Although this means that the ALJ’s materiality determination “will necessarily be hypothetical

and therefore more difficult than the same task when the claimant has stopped … the ALJ must

develop a full and fair record and support his conclusion with substantial evidence on this point

just as he would on any other.” Brueggemann v. Barnhart, 348 F.3d 689, 695 (8th Cir. 2003).
       The case is reversed and remanded to the Commissioner for further administrative


                                                 2
proceedings. See Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014); 42 U.S.C. § 405(g). On

remand, the ALJ may reopen the administrative record and accept any additional evidence as

appropriate. Because the case is remanded for the reasons stated, the Court declines to reach

Pittaluga’s alternative grounds for remand. Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012).

       IT IS SO ORDERED.



Dated: July 5, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                3
